
	
		II
		111th CONGRESS
		2d Session
		S. 3093
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require semiannual indexing of certain
		  Federal child nutrition programs.
	
	
		1.Short titleThis Act may be cited as the
			 National Child Hunger Relief
			 Act.
		2.School Meals
			(a)CommoditiesSection 6(c)(1) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1755(c)(1)) is amended—
				(1)in subparagraph (A), by striking on
			 July 1, 1982, and each July 1 thereafter and inserting in
			 accordance with subparagraph (B); and
				(2)by striking subparagraph (B) and inserting
			 the following:
					
						(B)AdjustmentThe Secretary shall—
							(i)on
				each January 1, increase the value of food assistance for each meal by the
				annual percentage change in a 3-month average value of the Price Index for
				Foods Used in Schools and Institutions for September, October, and November
				each year;
							(ii)on each July 1, increase the value of food
				assistance for each meal by the annual percentage change in a 3-month average
				value of the Price Index for Foods Used in Schools and Institutions for March,
				April, and May each year; and
							(iii)round the result of each increase to the
				nearest higher 1/4
				cent.
							.
				(b)Overall AdjustmentSection 11(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1759a(a)) is amended—
				(1)in paragraph (2), by striking 98.75
			 cents and inserting the amount computed under paragraph
			 (3); and
				(2)in paragraph (3)—
					(A)in subparagraph (A)—
						(i)in the matter before clause (i), by
			 striking July 1, 1982, and on each subsequent July 1, an annual
			 adjustment and inserting each January 1 and July 1, a semiannual
			 increase; and
						(ii)in clause (ii), by striking (as
			 established under paragraph (2) of this subsection);
						(B)in subparagraph (B)—
						(i)in clause (i), by striking annual
			 adjustment and inserting semiannual increase;
						(ii)in clause (ii)—
							(I)by striking annual
			 adjustment and inserting semiannual increase; and
							(II)by striking 12-month period
			 and inserting 6-month period; and
							(iii)by striking clause (iii) and inserting the
			 following:
							
								(iii)RoundingOn each January 1 and July 1, the national
				average payment rates for meals and supplements shall be—
									(I)increased to the nearest higher cent;
				and
									(II)based on the unrounded amount previously in
				effect.
									.
						(c)Payments to Service
			 InstitutionsSection 13(b)(1)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(b)(1)) is
			 amended by striking subparagraph (B) and inserting the following:
				
					(B)AdjustmentsThe Secretary shall—
						(i)on each January 1, increase each amount
				specified in subparagraph (A) as adjusted through the preceding July 1 to
				reflect changes for the 6-month period ending the preceding November 30 in the
				series for food away from home of the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor;
						(ii)on each July 1, increase each amount
				specified in subparagraph (A) as adjusted through the preceding January 1 to
				reflect changes for the 6-month period ending the preceding May 31 in the
				series for food away from home of the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor;
						(iii)base each increase on the unrounded amount
				previously in effect; and
						(iv)round each increase described in clauses
				(i) and (ii) to the nearest higher cent
				increment.
						.
			(d)Reimbursement of Family or Group Day Care
			 Home Sponsoring Organizations
				(1)Tier ISection 17(f)(3)(A)(ii)(IV) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)(ii)(IV)) is
			 amended by striking subclause (IV) and inserting the following:
					
						(IV)AdjustmentsOn each July 1 and January 1, the Secretary
				shall—
							(aa)increase each reimbursement factor under
				this subparagraph to reflect the changes in the Consumer Price Index for food
				at home for the most recent 6-month period for which the data are
				available;
							(bb)base each increase on the unrounded amount
				previously in effect; and
							(cc)round each increase described in item (aa)
				to the nearest higher cent
				increment.
							.
				(2)Tier IISection 17(f)(3)(A)(iii)(I) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)(iii)(I)) is
			 amended by striking item (bb) and inserting the following:
					
						(bb)AdjustmentsOn each July 1 and January 1, the Secretary
				shall increase the reimbursement factors to reflect the changes in the Consumer
				Price Index for food at home for the most recent 6-month period for which the
				data are available, base the increases on the unrounded amount previously in
				effect, and round the increases to the nearest higher cent
				increment.
						.
				(e)Special Milk ProgramSection 3(a) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1772(a)) is amended—
				(1)by striking paragraph (7) and inserting the
			 following:
					
						(7)Minimum rate of reimbursementFor each school year, the minimum rate of
				reimbursement for a 1/2 pint of milk served in schools and
				other eligible institutions shall be not less than minimum rate of
				reimbursement in effect on September 30, 2008, as increased on a semiannual
				basis each school year to reflect changes in the Producer Price Index for Fresh
				Processed Milk published by the Bureau of Labor Statistics of the Department of
				Labor.
						;
				and
				(2)in paragraph (8), by inserting
			 higher after nearest.
				
